IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-156

                                         No. COA21-215

                                      Filed 15 March 2022

     North Carolina Industrial Commission No. TA-27110

     CARL L. BREWTON, Plaintiff,

                  v.

     NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY, Defendant.


           Appeal by Plaintiff from Decision and Order entered 23 October 2020 by Vice-

     Chair Myra Griffin for the North Carolina Industrial Commission. Heard in the

     Court of Appeals 16 November 2021.


           Carl Brewton, Pro Se.

           Attorney General Joshua H. Stein, by Assistant Attorney General Elizabeth B.
           Jenkins, for the Defendant-Appellee.


           DILLON, Judge.


¶1         Plaintiff is a prison inmate who is seeking damages for his books that he

     alleged were negligently destroyed by a prison officer.

                                          I. Background

¶2         Plaintiff is an inmate at the Tabor Correctional Institute. While under the

     State’s custody, a correctional officer seized and destroyed Plaintiff’s law books, which

     he was using for legal research for his own defense in a criminal case. The officer
                            BREWTON V. N.C. DEP’T OF PUB. SAFETY

                                         2022-NCCOA-156

                                        Opinion of the Court



     believed Plaintiff was in violation of Section F.00503(b) of the facility rules that

     govern the amount of legal materials an inmate may possess.

¶3         Plaintiff filed a pro se tort claim with the Industrial Commission. After a full

     evidentiary hearing, the deputy commissioner entered an order denying Plaintiff’s

     claims, finding that Defendant had not acted negligently. Plaintiff appealed that

     decision to the Full Commission.

¶4         The Full Commission reversed the prior decision, finding that Defendant had

     acted negligently. The Commission awarded Plaintiff $100 for the loss of use and

     enjoyment of his legal books; however, it did not grant Plaintiff any damages for the

     value of the books. Plaintiff timely appealed to our Court.

                                           II. Analysis

¶5         Defendant’s negligence is undisputed on appeal. The only issue before us is

     whether the Full Commission correctly calculated Plaintiff’s damages.

                                    A. Standard of Review

¶6         Our standard of review from an order of the Industrial Commission is limited

     to whether competent evidence supported the findings of fact and whether such

     findings justify the conclusion and decision of the Commission.       Henry v. A. C.

     Lawrence Leather Co., 231 N.C. 477, 479, 57 S.E.2d 760, 762 (1950). “While the

     commission is not required to make findings as to each fact presented by the evidence,

     it is required to make specific findings with respect to crucial facts upon which the
                            BREWTON V. N.C. DEP’T OF PUB. SAFETY

                                         2022-NCCOA-156

                                        Opinion of the Court



     question of plaintiff’s right to compensation depends.” Gaines v. L. D. Swain & Son,

     Inc., 33 N.C. App. 575, 579, 235 S.E.2d 856, 859 (1977) (emphasis added).

                                          B. Damages

¶7         Plaintiff argues that the Commission failed to make any award for the loss of

     the value of his books, merely awarding “$100.00 in damages for the loss of use and

     enjoyment of his ten legal books” (emphasis added). Plaintiff presented some evidence

     regarding the value of the books; however, the Commission never addressed the value

     as a measure of damages in its award.

¶8         Our General Statutes direct that “the Commission shall determine the amount

     of damages that the claimant is entitled to be paid, including medical and other

     expenses, and by appropriate order direct the payment of damages[.]” N.C. Gen. Stat.

     § 143-291(a) (2018). And our Supreme Court has held that “[t]he amount of damages

     to be awarded is a matter which the statute leaves to the discretion of the

     Commission.” Brown v. Charlotte-Mecklenburg Bd. of Educ., 269 N.C. 667, 671, 153

     S.E.2d 335, 339 (1967).

¶9         It is undisputed that Defendant negligently destroyed Plaintiff’s books. Where

     a plaintiff’s property is destroyed through the negligence of a defendant, the plaintiff

     is entitled to damages equal to the value of that property. See Carolina Power &

     Light Co. v. Paul, 261 N.C. 710, 710-11 136 S.E.2d 103, 104 (1964) (“North Carolina

     is committed to the general rule that the measure of damages for injury to personal
                              BREWTON V. N.C. DEP’T OF PUB. SAFETY

                                           2022-NCCOA-156

                                          Opinion of the Court



       property is the difference between the market value of the damaged property

       immediately before and immediately after the injury.”); see also Shera v. N.C. State

       Univ. Veterinary Teaching Hosp., 219 N.C. App. 117, 126, 723 S.E.2d 352, 357 (2012)

       (“The current law in North Carolina is clear that the market value measure of

       damages applies in cases involving the negligent destruction of personal property[.]”)

¶ 10         In this appeal, there is no challenge by either party regarding the

       Commission’s award of $100 for Plaintiff’s loss of use of his books. What is before us

       is whether the Commission erred by failing to consider whether Plaintiff was entitled

       to be compensated for the value of the books themselves, after finding that Plaintiff’s

       books were indeed destroyed through the negligence of Defendant.            A tribunal’s

       failure to exercise discretion is essentially an abuse of discretion. See Myers v. Myers,

       269 N.C. App. 237, 256, 837 S.E.2d 443, 456 (2020). As there is nothing in the order

       suggesting that the Commission made any determination regarding Plaintiff’s claim

       for damages based on the value of the books, we conclude that it is appropriate to

       remand to allow the Commission to make this determination.

                                           III. Conclusion

¶ 11         “If the findings of fact of the Commission are insufficient to enable the court to

       determine the rights of the parties upon the matters in controversy, the cause must

       be remanded to the Commission for proper findings of fact.” Hansel v. Sherman

       Textiles, 304 N.C. 44, 59, 283 S.E.2d 101, 109-10 (1981).
                              BREWTON V. N.C. DEP’T OF PUB. SAFETY

                                          2022-NCCOA-156

                                         Opinion of the Court



¶ 12         Here, we conclude that the Full Commission erred by not including any

       findings of fact nor conclusions of law pertaining to the actual value of the destroyed

       books. Though the Full Commission has discretion to determine the amount of the

       award, it is appropriate for us to remand where it appears that the Commission never

       exercised this discretion. We, therefore, remand this matter and direct that the

       Commission reconsider its award to Plaintiff and base any claim on the appropriate

       measure of damages, including the value of the books destroyed through Defendant’s

       negligence.

             VACATED AND REMANDED.

             Judges MURPHY and GORE concur.